In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00345-CV
                               __________________


     IN RE LAKESIDE RESORT JV, LLC D/B/A MARGARITAVILLE
                    RESORT LAKE CONROE

__________________________________________________________________

                           Original Proceeding
           457th District Court of Montgomery County, Texas
                    Trial Cause No. 21-12-16463-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      In December of 2021, the Plaintiff, Kellie Stanley Mendez (“Mendez”), filed

a personal injury lawsuit against the Defendant, Lakeside Resort JV, LLC d/b/a

Margaritaville Resort Lake Conroe (“Lakeside”). Mendez alleged that she was

injured when she stepped in a hole on the Defendant’s property. Lakeside did not

file an answer to the lawsuit, and Mendez filed a motion for default judgment. After

holding a hearing and receiving evidence, in February of 2022, the trial court signed

a default judgment awarding damages to Mendez. Mendez requested and obtained

an abstract of judgment.

                                         1
      More than six months after the default judgment was signed and filed,

Lakeside filed an Original Answer, a Motion to Set Aside Default Judgment and

Motion for New Trial, and a Motion to Rescind Abstract of Judgment. The trial court

denied Lakeside’s motion to rescind the abstract of judgment. The trial court also

denied the motion to set aside the default judgment and motion for new trial, finding

that its “plenary power jurisdiction over the February 4, 2022, Final Default

Judgment has expired.”

      In a mandamus petition, Relator Lakeside argues the trial court abused its

discretion by permitting execution to proceed on a judgment that is not final. In

response, Real Party in Interest Mendez argues the trial court correctly refused to act

to vacate, modify or correct the judgment after its plenary power expired. Mendez

also argued that Lakeside’s “exclusive remedy” is to file a separate Bill of Review

proceeding. Relator also filed a Reply In Support of its Petition.

      We temporarily stayed execution on the judgment while we considered the

mandamus petition. For the reasons explained below, we deny the petition for a writ

of mandamus.

      To be final, a judgment must dispose of all issues and parties in a case. N.E.

Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). No presumption of

finality arises when a judgment is signed without a traditional trial on the merits.

Crites v. Collins, 284 S.W.3d 839, 841 (Tex. 2009). To determine whether such an

                                          2
order is final, we examine the express language of the order and whether the order

actually disposes of all claims against all parties. Id. A judgment is final if it “actually

disposes of every pending claim and party” or “it clearly and unequivocally states

that it finally disposes of all claims and all parties.” Lehmann v. Har-Con Corp., 39

S.W.3d 191, 205 (Tex. 2001). “[A] trial court may express its intent to render a final

judgment by describing its action as (1) final, (2) a disposition of all claims and

parties, and (3) appealable.” Bella Palma, LLC v. Young, 601 S.W.3d 799, 801 (Tex.

2020). When unmistakable language of finality is missing, the record resolves the

issue. Id.

       Lakeside contends the Final Default Judgment is not a final judgment. In its

judgment, the trial court recites that Mendez moved for default judgment after

Lakeside failed to file an answer and that Mendez presented evidence of liability,

causation, and damages. The judgment is styled as “Final Default Judgment” and in

the default judgment, the trial court renders judgment for the plaintiff, awards

specific amounts for past damages, future damages, and prejudgment interest, and

awards post judgment interest at a rate of 5 percent per annum, compounded

annually. And, the default judgment closes with, “[t]his Judgment finally disposes

of all claims and all parties, and is not appealable. The Court orders execution to

issue for this Judgment.”




                                             3
      Lakeside argues the Final Default Judgment lacks unequivocal finality

language because it states in the section quoted above that the judgment “is not

appealable.” The statement that the Final Default Judgment “is not appealable” is an

incorrect statement of law, but that does not mean the judgment lacked unequivocal

language of finality. An incorrect rendition will not prevent an order from being

final. See In re Elizondo, 544 S.W.3d 824, 828 (Tex. 2018) (orig. proceeding) (An

“order may lack a basis in law, but it is not ambiguous.” When the judgment “clearly

purports to dispose of all claims and all parties[,]” it is a final judgment, and an

“[e]rror is not the same as ambiguity.”). Lakeside also argues the judgment fails to

dispose of all claims because it does not address court costs and expenses. When a

judgment states that it disposes of all claims and parties, the reviewing court must

take the order at face value. Id. The judgment in this case states that it finally

disposes of all claims and all parties.

      We conclude that the Final Default Judgment contains language that states it

disposed of all claims and all parties and it was clear, unequivocal, and it is not

ambiguous. We also find that the finality phrase renders the record irrelevant to

determining whether the order is final. The default judgment is final even though it

erroneously states it “is not appealable.” Id.; Lehmann, 39 S.W.3d at 200.

      Because the Relator has not shown that it is entitled to mandamus relief, we

deny the petition for a writ of mandamus. Accordingly, we lift our temporary stay,

                                          4
effective fifteen days from the date of this Opinion, and we deny the petition. See

Tex. R. App. P. 52.8(a).

      PETITION DENIED.

                                                         PER CURIAM

Submitted on November 14, 2022
Opinion Delivered December 1, 2022

Before Kreger, Horton and Johnson, JJ.




                                         5